DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the more than two prefabricated parts of claim 29 and the pipe plate of claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the strip” in line 7.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 14 recites “a second overlap area” in lines 2-3 and “a second strip” in line 5. It is unclear how a second overlap area and a second strip exist when a first overlap area and a first strip are not recited, respectively. Examiner recommends incorporating the language of claim 2 into claim 14 to properly recite the first overlap area and first strip.
Regarding claim 29, it is unclear whether “more than two prefabricated parts” in line 2 are the same as or different than, and in addition to, “at least two prefabricated parts” in claim 24 because of the double positive recitation of “two prefabricated parts”. For purposes of examination, the examiner interprets “more than two prefabricated parts” to mean “more than two of the prefabricated parts”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-12, 18-20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Predl (US 2018/0282978).
Regarding claim 1, Predl discloses a prefabricated part (e.g. combination of manhole base liner 1 and manhole wall liner 12 including surrounding concrete, Fig. 4, paragraph 0062), comprising: a concrete body which has the shape of a pipe section with two pipe ends and a pipe inner side (e.g. concrete body surrounding 12, Fig. 4, paragraph 0062), wherein the pipe inner side is at least partially lined by a lining made of plastic material connected to the concrete body (e.g. 12, Fig. 4, paragraph 0086), and wherein at least a first of the two pipe ends is at least partially covered by a molded part made of plastic material connected to the concrete body (e.g. 6, Fig.’s 4 and 6, paragraphs 0040-0041), and wherein at least the first of the two pipe ends has a connecting joint in order to connect the first of the two pipe ends to a further pipe end of a further prefabricated part (e.g. low end of 12 has a connecting joint as evidenced by the connection to 6, Fig.’s 4 and 6), and wherein the lining consists of a thermoplastic material (e.g. paragraph 0086), and wherein the molded part consists of a thermosetting plastic material (e.g. paragraph 0041), and wherein the lining and the molded part are connected to each other in a sealed manner (e.g. Fig. 6, paragraphs 0083-0086).
Regarding claim 2, Predl further discloses that the molded part and the lining overlap each other in an overlap area (e.g. 17, Fig. 6), and wherein a strip made of a thermoplastic material is arranged in the overlap area between the molded part and the lining (e.g. 8, Fig. 6, paragraphs 0084-0086), and wherein the strip is connected to the molded part by at least one fastener, which is at least partially embedded or accommodated in both the strip and the molded part (e.g. textile, paragraph 0084), and wherein the strip is connected to the lining by a joining connection (e.g. 18, Fig. 6).
Regarding claim 3, Predl further discloses that the at least one fastener is connected to the strip (e.g. paragraph 0084). Predl does not explicitly disclose pushing the at least one fastener into the strip while the strip is heated and malleable during production of the strip, however this is considered a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Therefore the fastener pushed into the strip is not considered patentable over the fastener and strip of Predl because the end product is the same.
Regarding claim 4, Predl further discloses that the at least one fastener is connected to the molded part during production of the molded part (e.g. paragraph 0084). Predl does not explicitly disclose embedding the at least one fastener in the molded part while the molded part has not yet cured, however this is considered a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Therefore the fastener embedded in the molded part before the molded part is cured is not considered patentable over the fastener embedded in the molded part of Predl because the end product is the same.
Regarding claim 5, Predl further discloses that the molded part and the lining are connected to the concrete body by casting a flowable material of the concrete body onto the molded part and the lining during production of the concrete body (e.g. paragraphs 0062 and 0078).
Regarding claim 6, Predl further discloses that the at least one fastener comprises fibers or threads (e.g. paragraph 0025).
Regarding claim 10, Predl further discloses that the connecting joint is a socket that is at least partially lined by the molded part (e.g. Fig.’s 4 and 6, wherein the joint is considered a socket because it is capable of receiving a spigot end).
Regarding claim 11, Predl further discloses that the connecting joint is a spigot end that is at least partially encased by the molded part (e.g. Fig.’s 4 and 6).
Regarding claim 12, Predl further discloses that the molded part extends from the pipe inner side in the direction of an outer side of the pipe (e.g. Fig.’s 4-6, wherein the pipe is surrounded by an outer side such that any radial direction is “in the direction of an outer side of the pipe” including the left direction in Fig. 6 and the right direction in Fig. 5), wherein the molded part is arranged in an area of the connecting joint on a surface of the concrete body (e.g. Fig.’s 4 and 6), and wherein the molded part has a closing edge that extends into the concrete body and projects at an angle from the surface of the concrete body into an interior of the concrete body (e.g. 11, Fig.’s 4 and 6), the closing edge being arranged between the connecting joint and the pipe outer side (e.g. Fig.’s 4 and 6).
Regarding claim 18, Predl further discloses that the strip is arranged in an area of the pipe end on the pipe inner side (e.g. Fig.’s 4 and 6).
Regarding claim 19, Predl further discloses that the concrete body has an angular or round cross-sectional shape (e.g. Fig. 3, paragraph 0071).
Regarding claim 20, Predl further discloses that the thermosetting plastic is a polyurea and/or wherein the thermoplastic is a polyethylene or polypropylene (e.g. paragraph 0041).
Regarding claim 22, Predl further discloses that the lining has bonding bridges that are anchored in the concrete body, and wherein the bonding bridges are formed or preformed on the lining (e.g. 15, Fig. 4, paragraph 0078).
Regarding claim 23, Predl further discloses that the molded part has bonding bridges that are anchored in the concrete body (e.g. 14, Fig. 6, paragraph 0078), and wherein the bonding bridges are formed from a granulate which is bonded to the molded part (e.g. paragraph 0078).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Predl (US 2018/0282978) alone.
Regarding claim 7, Predl discloses the invention substantially as applied above and further discloses that the at least one fastener is a textile fabric (e.g. paragraph 0086) but Predl does not explicitly disclose that the textile fabric is selected from the group consisting of a woven fabric, a felt, and a fleece.  The examiner takes official notice that woven fabrics are notoriously well known textiles in the art. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a woven fabric for the textile fabric of Predl because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Further, woven fabrics provide the benefits of strength and durability.
Regarding claims 8 and 9, Predl discloses the invention substantially as applied above but does not explicitly disclose that the at least one fastener comprises one or more of a pin, a strap, a rod, a wire, or a grid consisting of plastic or metal. The examiner takes official notice that woven plastic fabrics are notoriously well known textiles in the art. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a woven plastic fabric (i.e. a plastic grid) for the textile fabric of Predl because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Further, woven plastic fabrics provide the benefits of strength and durability.
Regarding claim 21, Predl discloses the invention substantially as applied above but does not explicitly disclose that the lining and the strip are made of the same thermoplastic material. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use the same material for the lining and the strip of Predl because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Further, using the same material for multiple parts provides the expected benefit of simplicity and cost savings.
Claims 1, 5, 10-17, 19, 20, 22 and 24-30 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Schlusselbauer (WO 2019/148218) in view of Predl (US 2018/0282978).
Regarding claim 1, Schlusselbauer discloses a prefabricated part (e.g. 1 or 2, Fig.’s 1 and 2), comprising: a concrete body which has the shape of a pipe section with two pipe ends and a pipe inner side (e.g. 1 or 2, Fig. 1, paragraph 0016 of translation), wherein the pipe inner side is at least partially lined by a lining made of plastic material connected to the concrete body (e.g. 5, Fig. 1, paragraph 0016 of translation), and wherein at least a first of the two pipe ends is at least partially covered by a part connected to the concrete body (e.g. 8 or 9, Fig. 1, paragraph 0016 of translation), and wherein at least the first of the two pipe ends has a connecting joint in order to connect the first of the two pipe ends to a further pipe end of a further prefabricated part (e.g. 3 or 4, Fig. 1, paragraph 0016 of translation), and wherein the lining consists of a thermoplastic material (e.g. paragraph 0004 of translation), and wherein the lining and the part are connected to each other in a sealed manner (e.g. Fig. 1, paragraph 0018 of translation). Schlusselbauer further discloses that the part is made of an elastomeric material (e.g. paragraph 0016 of translation) but does not explicitly disclose that the part is a molded part that consists of a thermosetting plastic material. Predl teaches a prefabricated part (e.g. 1 including surrounding concrete, Fig. 4, paragraph 0062), comprising: a concrete body with an end (e.g. concrete body surrounding 1, Fig. 4, paragraph 0062), wherein the end is at least partially covered by a molded part made of plastic material connected to the concrete body (e.g. 6, Fig.’s 4 and 6, paragraphs 0040-0041), and wherein the molded part consists of a thermosetting plastic material (e.g. paragraph 0041). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a molded thermosetting plastic material as taught by Predl for the part of Schlusselbauer because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Further, the molded thermosetting plastic material of Predl provides the expected benefit of elastic stretchability as desired by Schlusselbauer.
Regarding claim 5, the combination of Schlusselbauer and Predl further discloses that the molded part and the lining are connected to the concrete body by casting a flowable material of the concrete body onto the molded part and the lining during production of the concrete body (e.g. Schlusselbauer, paragraph 0019 of translation).
Regarding claim 10, the combination of Schlusselbauer and Predl further discloses that the connecting joint is a socket that is at least partially lined by the molded part (e.g. Schlusselbauer, 3, Fig. 1).
Regarding claim 11, the combination of Schlusselbauer and Predl further discloses that the connecting joint is a spigot end that is at least partially encased by the molded part (e.g. Schlusselbauer, 4, Fig. 1).
Regarding claim 12, the combination of Schlusselbauer and Predl further discloses that the molded part extends from the pipe inner side in the direction of an outer side of the pipe (e.g. Schlusselbauer, Fig. 1), wherein the molded part is arranged in an area of the connecting joint on a surface of the concrete body (e.g. Schlusselbauer, Fig. 1), and wherein the molded part has a closing edge that extends into the concrete body and projects at an angle from the surface of the concrete body into an interior of the concrete body (e.g. Schlusselbauer, Fig. 1), the closing edge being arranged between the connecting joint and the pipe outer side (e.g. Schlusselbauer, Fig. 1).
Regarding claim 13, the combination of Schlusselbauer and Predl further discloses that a second of the two pipe ends is at least partially covered by a second molded part made of a thermosetting plastic material (e.g. Schlusselbauer, other of 8 or 9 as modified by Predl, Fig. 1, paragraph 0016 of translation), wherein the second of the two pipe ends has a second connecting joint in order to connect the second of the two pipe ends to a second further pipe end of a second further prefabricated part (e.g. Schlusselbauer, other of 3 or 4, Fig. 1, paragraph 0016 of translation), and wherein the lining and the second molded part are connected to each other in a sealed manner (e.g. Schlusselbauer, Fig. 1, paragraph 0018 of translation).
Regarding claim 14, the combination of Schlusselbauer and Predl further discloses that the second molded part and the lining overlap along a second overlap area (e.g. Schlusselbauer, Fig. 1), but does not disclose a second strip of a thermoplastic material arranged in the second overlap area between the second molded part and the lining. Predl further teaches an overlap area between the molded part and a lining (e.g. 17 between 6 and 12, Fig. 6), wherein, in the overlap area between the molded part and the lining, a strip of a thermoplastic material is arranged (e.g. 8, Fig. 6, paragraphs 0084-0086), and wherein the strip is connected to the molded part and to the lining (e.g. Fig. 6, paragraphs 0084-0086). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a second strip of a thermoplastic material as taught by Predl arranged in the second overlap area between the second molded part and the lining of Schlusselbauer because such is a known connection in the art that would provide the expected benefit of a firm and tight connection (e.g. Predl, paragraph 0083).
Regarding claim 15, the combination of Schlusselbauer and Predl further discloses that the second connecting joint is a socket that is at least partially lined by the second molded part (e.g. Schlusselbauer, 3 and 8, Fig. 1, paragraph 0016 of translation).
Regarding claim 16, the combination of Schlusselbauer and Predl further discloses that the second connecting joint is a spigot end that is at least partially encased by the second molded part (e.g. Schlusselbauer, 4 and 9, Fig. 1, paragraph 0016 of translation).
Regarding claim 17, the combination of Schlusselbauer and Predl further discloses that the second molded part is arranged on the concrete body in the same manner as the molded part (e.g. Schlusselbauer, Fig. 1, paragraph 0018 of translation).
Regarding claim 19, the combination of Schlusselbauer and Predl further discloses that the concrete body has an angular or round cross-sectional shape (e.g. Schlusselbauer, paragraph 0016 of translation).
Regarding claim 20, the combination of Schlusselbauer and Predl further discloses that the thermosetting plastic is a polyurea and/or wherein the thermoplastic is a polyethylene or polypropylene (e.g. Predl, paragraph 0041).
Regarding claim 22, the combination of Schlusselbauer and Predl further discloses that the lining has bonding bridges that are anchored in the concrete body, and wherein the bonding bridges are formed or preformed on the lining (e.g. Schlusselbauer, 6, Fig. 1, paragraph 0016 of translation).
Regarding claim 24, the combination of Schlusselbauer and Predl further discloses a shaft, comprising at least two prefabricated parts as in claim 1 arranged next to each other and connected to each other via the parts' respective connecting joints (e.g. Schlusselbauer as modified above, Fig. 1, paragraphs 0016-0017 of translation).
Regarding claim 25, the combination of Schlusselbauer and Predl further discloses that at least one of the at least two prefabricated parts has a socket and another of the at least two prefabricated parts has a spigot end accommodated therein (e.g. Schlusselbauer, 3 and 4, Fig. 1, paragraph 0016 of translation).
Regarding claim 26, the combination of Schlusselbauer and Predl further discloses that a sealing agent is arranged between the socket and the spigot end (e.g. Schlusselbauer, 16 or 17, Fig. 1, paragraph 0017 of translation).
Regarding claim 27, the combination of Schlusselbauer and Predl further discloses that the sealing agent has at least one seal that is molded or preformed onto the molded part having the socket and/or onto the molded part having the spigot end (e.g. Schlusselbauer, 16, Fig. 2, paragraph 0020 of translation).
Regarding claim 28, the combination of Schlusselbauer and Predl further discloses that a damping element is arranged between the at least two prefabricated parts, and wherein the damping element is suitable for damping force shocks transmitted from one of the at least two prefabricated parts to another of the at least two prefabricated parts (e.g. Schlusselbauer, 16 or 17, Fig. 1, paragraph 0017 of translation, wherein 16 or 17 will dampen force shocks based on location and material properties).
Regarding claim 29, the combination of Schlusselbauer and Predl does not explicitly disclose that more than two prefabricated parts are arranged next to each other and are connected to each other. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use more than two prefabricated parts connected to each other because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, and additional prefabricated parts would provide the expected benefit of longer lengths of pipelines.
Regarding claim 30, the combination of Schlusselbauer and Predl does not explicitly disclose that one of the at least two prefabricated parts is closed at one pipe end by a pipe plate, and wherein the lining in addition to the inner side of the pipe also lines an inwardly facing side of the pipe plate. Schlusselbauer does further disclose that the prefabricated parts are manhole rings (e.g. paragraph 0004 of translation). The examiner takes official notice that pipe plates are notoriously well known in the art. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a lined pipe plate to close one pipe end of one of the prefabricated parts of Schlusselbauer and Predl for the expected benefit of providing a bottom closure for the manhole and protecting the pipe plate with the lining.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




/S.N.L./Examiner, Art Unit 3678